Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 have been submitted for examination.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

it is noted that Claims 1-20 are directed to non-patentable subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Specifically, the claims are directed towards the concept of using Organizing information through mathematical/statistical correlations.. The dependent claims merely incorporate additional elements (e.g. compressing, by the one or more computing devices, the dataset into a quantized dataset that has a reduced memory size) that narrow the abstract idea via well-understood, routine and conventional activities previously known to the art, though without yielding an improvement to any technical field, the computer itself, or limitations beyond merely linking the idea to a particular technological environment. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea. Since instances of Organizing information through mathematical correlations,  the Examiner reasonably interprets that the aforementioned limitations of the claimed invention do not qualify as significantly more than an abstract idea. One would reasonably deduce that the aforementioned acts are functions that can be done on a generic computer. These acts do not provide improvement to the computer itself, technology nor a technical field, and further the claimed subject matter is not transformed into a different state or thing. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims to a system are held ineligible for the same reason.
This judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional elements – using “a processor, memoryto perform the steps of claim 1-12. Claims 15 recites the additional limitations of “a processor, memory” that are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a processor, memory” to perform the steps of claims 1-12 and 15 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation " wherein the threshold”.  There is insufficient antecedent basis for this limitation in claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1m 3, 5, 7, 9, 12, 14-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar et al (hereinafter Kumar) US Publication No 20180101570 in view of John Melanson (hereinafter Melanson) US Publication No 20050156766.

As per claim 1, Kumar teaches:
A computer-implemented method of quantizing a dataset, the method comprising: 
obtaining, by one or more computing devices, a dataset containing a plurality of data elements;
 and compressing, by the one or more computing devices, the dataset into a quantized dataset that has a reduced memory size, wherein compressing, by the one or more computing devices, the data into the quantized dataset comprises determining, by the one or more computing devices, a plurality of quantized elements of the quantized dataset that respectively correspond to the plurality of data elements of the dataset; 
(Paragraphs [0002]-[0003], [0007], [0023], [0036], [0040], [0049], [0051] and [0080])
wherein each of the plurality of quantized elements has a respective quantization error; 
(Fig. 5 and paragraphs [0004]. [0023]-[0024] and [0030])
and wherein the respective quantization error for each quantized element is positively correlated with a magnitude of an inner product between the corresponding data element for such quantized element and a query.  
(Paragraphs [0002]-[0003], [0007], [0023], [0036], [0040], [0049], [0051] and [0080])
Kumar does not explicitly teach respective quantization error for each quantized element is weighted by a respective weight value having a weight magnitude that is positively correlated with a magnitude of an inner product, however in analogous art of data management, Melanson teaches:
and wherein the respective quantization error for each quantized element is weighted by a respective weight value having a weight magnitude that is positively correlated with a magnitude of an inner product.
(Paragraph [0061]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson by incorporating the teaching of Melanson into the method of Kumar. One having ordinary skill in the art would have found it motivated to use the data management of Melanson into the system of Kumar for the purpose of quantifying quantization error/distortion. 

As per claim 3, Kumar and Melanson teach:
 	The computer-implemented method of claim 1, wherein the inner product between the corresponding data element and the query comprises an expected inner product between the corresponding data element and the query.  
(Paragraphs [0002]-[0003], [0007], [0023], [0036], [0040], [0049], [0051] and [0080])(Kumar)


As per claim 5, Kumar and Melanson teach:
 	The computer-implemented method of claim 1, wherein the weight value for each quantized element is determined according to a weight function that is a function of the inner product between the corresponding data element for such quantized element and the query.  
(Paragraphs [0002]-[0003], [0007], [0023], [0036], [0040], [0049], [0051] and [0080])(Kumar) and (Paragraph [0061])(Melanson)


As per claim 7, Kumar and Melanson teach:
The computer-implemented method of claim 5, wherein: 
the weight function is a monotonically increasing function of the magnitude of the inner product.  
(Paragraph [0061])(Melanson)
As per claim 9, Kumar and Melanson teach:
The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the plurality of quantized elements comprises: 
minimizing, by the one or more computing devices, a weighted quantization error function that comprises a sum of the respective quantization errors for the plurality of quantized elements.  
(Paragraph [0053])(Melanson)
As per claim 12, Kumar and Melanson teach:
 	The computer-implemented method of claim 1, wherein the weight value for each quantized element is determined according to a weight function that is analytically computable.  
(Paragraphs [0053] and [0061])(Melanson)


As per claim 14, Kumar and Melanson teach:
The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the plurality of quantized elements comprises: 
performing, by the one or more computing devices, product quantization with a loss function that comprises a sum of the respective quantization errors for the plurality of quantized elements for each of a plurality of subspaces.  
(Paragraphs [0053] and [0061])(Melanson)


As per claim 15, Kumar and Melanson teach:
The computer-implemented method of claim 1, further comprising, after determining plurality of quantized elements: 
obtaining, by the one or more computing devices, a new query; 
(Paragraphs [0002]-[0005], [0007], [0023], [0033], [0035]- [0036], [0040], [0049], [0051] and [0080])(Kumar)
determining, by the one or more computing devices, a respective inner product between the new query and at least some of the plurality of quantized elements to identify one or more of the data elements that are relevant to the new query.  
(Paragraphs [0002]-[0005], [0007], [0023], [0033], [0035]- [0036], [0040], [0049], [0051] and [0080])(Kumar)


As per claim 16, Kumar and Melanson teach:
The computer-implemented method of claim 15, further comprising: 
pruning, by the one or more computing devices, the quantized dataset such that the at least some of the plurality of quantized elements is a subset of the plurality of quantized elements. 
 (Paragraphs [0002], [0024], and [0059], wherein evaluating quantization is the pruning)(Kumar) and (Paragraphs [0024]-[0025])( Melanson)


Claim 20 is system claim corresponding to method claim 1 and it is rejected under the same rational as claim.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar and Melanson in view of  Fuchie et al (hereinafter Fuchie) US Publication No 20190281267

As per claim 2, Kumar and Melanson do not explicitly teach and an orthogonal component that is orthogonal to the corresponding data element; wherein the respective quantization error includes a weighted sum of the parallel component and the orthogonal component, the parallel component being weighted by the respective weight value, however in analogous art or content managements, Fuchie teaches: 
quantization error for each quantized element comprises:
 a parallel component that is parallel to the corresponding data element; 
(Paragraph [0201]])
and an orthogonal component that is orthogonal to the corresponding data element; wherein the respective quantization error includes a weighted sum of the parallel component and the orthogonal component, the parallel component being weighted by the respective weight value.  
(Paragraph [0201]])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson and Fuchie by incorporating the teaching of Fuchie into the method of Kumar and Melanson. One having ordinary skill in the art would have found it motivated to use the data management of Fuchie into the system of Kumar and Melanson for the purpose of optimizing/reducing quantization error/distortion.


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar and Melanson in view of Fei Tong (hereinafter Tong) US Patent No. 9008241

As per claim 4, Kumar and Melanson do not explicitly teach query is uniformly distributed in a d-dimensional unit sphere, however in analogous art or content managements, Tong teaches: 
query is uniformly distributed in a d-dimensional unit sphere. 
(Column 1, lines 50-67)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson and Tong by incorporating the teaching of Tong into the method of Kumar and Melanson. One having ordinary skill in the art would have found it motivated to use the data management of Tong into the system of Kumar and Melanson for the purpose of restricting search boundaries.


Claim 6  is rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar and Melanson in view of  foreign document (hereinafter DOC-1) JP 2004229100

As per claim 6, Kumar and Melanson do not explicitly teach weight function comprises a function that outputs a weight determined by the magnitude of the inner product and a threshold, however in analogos art of data management, DOC-1 teaches
 	 weight function comprises a function that outputs a weight determined by the magnitude of the inner product and a threshold value.  
(Pages 1 and 5)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson and DOC-1 by incorporating the teaching of DOC-1 into the method of Kumar and Melanson. One having ordinary skill in the art would have found it motivated to use the data management of DOC-1 into the system of Kumar and Melanson for the purpose of controlling quantization error calculation.


Claim  8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar and Melanson in view of  Lau et al (hereinafter Lau) US Publication No 20090109490

As per claim 8, Kumar and Melanson do not explicitly teach weight function comprises a function that outputs a weight determined by the magnitude of the inner product and a threshold value, however in analogous quantization management, Lau teaches
 	threshold value comprises a user-specified value.  
(Paragraph [0061])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson and Lau by incorporating the teaching of Lau into the method of Kumar and Melanson. One having ordinary skill in the art would have found it motivated to use the data management of Lau into the system of Kumar and Melanson for the purpose of controlling quantization error calculation.


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar and Melanson in view Yuji Kanno (hereinafter Kanno) US Publication No 20020178158.

As per claim 10, Kumar and Melanson do not explicitly teach each quantized element is characterized by a relative error, the relative error for each quantized element being defined with respect to the corresponding data element and being inversely correlated to the expected inner product between the query and the corresponding data element, however in analogous quantization management, Kanno teaches:
each quantized element is characterized by a relative error, the relative error for each quantized element being defined with respect to the corresponding data element and being inversely correlated to the expected inner product between the query and the corresponding data element.  
(Paragraph [0158]-[0159] and  [0164]-[0165])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson and Kanno by incorporating the teaching of Kanno into the method of Kumar and Melanson. One having ordinary skill in the art would have found it motivated to use the data management of Kanno into the system of Kumar and Melanson for the purpose of controlling quantization error calculation



Claims 11, 13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar and Melanson in view of Chai et al (hereinafter Chai) US Publication No 20200134461

As per claim 11, Kumar and Melanson do not explicitly teach the weight value for each quantized element is based at least in part on a user-specified hyperparameter, however in analogous quantization management, Chai teaches:
the weight value for each quantized element is based at least in part on a user-specified hyperparameter.  
(Paragraphs [0035], [0102] and [0152])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson and Chai by incorporating the teaching of Chai into the method of Kumar and Melanson. One having ordinary skill in the art would have found it motivated to use the data management of Chai into the system of Kumar and Melanson for the purpose of leveraging user input to control precision.


As per claim 13, Kumar and Melanson do not explicitly teach performing, by the one or more computing devices, vector quantization with a loss function that comprises a sum of the respective quantization errors for the plurality of quantized elements, however in analogous quantization management, Chai teaches:
	performing, by the one or more computing devices, vector quantization with a loss function that comprises a sum of the respective quantization errors for the plurality of quantized elements.  
(Paragraphs [0102])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson and Chai by incorporating the teaching of Chai into the method of Kumar and Melanson. One having ordinary skill in the art would have found it motivated to use the data management of Chai into the system of Kumar and Melanson for the purpose of calculating loss function across plurality of layers. 


As per claim 18, Chai teaches:
A computing system comprising one or more processors; (Paragraph [0004])
and one or more non-transitory computer-readable media that collectively store: 
a quantized dataset comprising a plurality of quantized elements that respectively correspond to a plurality of data elements, 
(Paragraphs [0002]-[0003], [0007], [0023], [0036], [0040], [0049], [0051] and [0080])
 wherein the respective quantization error for each quantized element is positively correlated with a magnitude of an inner product between the corresponding data element and a query; 
(Paragraphs [0002]-[0003], [0007], [0023], [0036], [0040], [0049], [0051] and [0080])
  	and instructions that, when executed by the one or more processors, cause the computing   system to perform operations, the operations comprising obtaining a new query; 
Paragraphs [0002]-[0003], [0007], [0023], [0036], [0040], [0049], [0051] and [0080])
determining a respective inner product between the new query and at least some of the plurality of quantized elements to identify one or more of the data elements that are relevant to the new query
Paragraphs [0002]-[0003], [0007], [0023], [0036], [0040], [0049], [0051] and [0080])
Kumar does not explicitly teach respective quantization error for each quantized element is weighted by a respective weight value having a weight magnitude that is positively correlated with a magnitude of an inner product, however in analogous art of data management, Melanson teaches:
wherein the respective quantization error for each quantized element is weighted by a respective weight value having a weight magnitude that is positively correlated with a magnitude of an inner product;
(Paragraph [0061]) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson by incorporating the teaching of Melanson into the method of Kumar. One having ordinary skill in the art would have found it motivated to use the data management of Melanson into the system of Kumar for the purpose of quantifying quantization error/distortion. 
Kumar and Melanson do not explicitly teach performing, by the one or more computing devices, vector quantization with a loss function that comprises a sum of the respective quantization errors for the plurality of quantized elements, however in analogous quantization management, Chai teaches:
the plurality of quantized elements having been selected based at least in part on a loss function that comprises a sum of respective quantization errors respectively associated with the plurality of quantized elements,
(Paragraphs [0035], [0102] and [0152])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson and Chai by incorporating the teaching of Chai into the method of Kumar and Melanson. One having ordinary skill in the art would have found it motivated to use the data management of Chai into the system of Kumar and Melanson for the purpose of calculating loss function across plurality of layers. 


As per claim 19, Kumar and Melanson and Chai teach:
The computing system of claim 18, wherein the operations further comprise: 
pruning the quantized dataset such that the at least some of the plurality of quantized elements is a subset of the plurality of quantized elements.
 (Paragraphs [0002], [0024], and [0059], wherein evaluating quantization is the pruning)(Kumar) and (Paragraphs [0024]-[0025])( Melanson)



Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar and Melanson in view foreign document (hereiafter DOC-2) JP H06164415.


As per claim 17, Kumar and Melanson do not explicitly teach determining, by the one or more computing devices, a largest respective inner product magnitude among the respective inner products between the new query and the at least some of the plurality of quantized elements by conducting a tree or graph search, however in analogous quantization management, DOC-2 teaches:
determining, by the one or more computing devices, a largest respective inner product magnitude among the respective inner products between the new query and the at least some of the plurality of quantized elements by conducting a tree or graph search.  
(Abstract and pages 1-2)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Kumar and Melanson and DOC-2 by incorporating the teaching of DOC-2 into the method of Kumar and Melanson. One having ordinary skill in the art would have found it motivated to use the data management of DOC-2 into the system of Kumar and Melanson for the purpose of managing content quantization



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/7/2022